Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered November 16, 1995, convicting defendant, after a jury trial, of two counts of criminal sale of a controlled substance in the third degree, and one count of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The court properly refused to suppress the seized evidence since defendant has failed to demonstrate a legitimate expectation of privacy in either the contraband seized or in the partially opened mailbox containing the contraband (see, People v Ramirez-Portoreal, 88 NY2d 99).
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). Issues of credibility and reliability of identification were properly presented to the jury and we see no reason to disturb its determinations. Concur—Sullivan, J. P., Ellerin, Williams, Tom and Colabella, JJ.